JOANOS, Judge,
dissenting.
I respectfully dissent.
Claimant has appealed an order denying rehabilitation benefits in a worker’s compensation case. Section 440.49(1), Florida Statutes (1987) includes the following:
the employee shall be entitled to prompt rehabilitation services. The employer or carrier, at its own expense, shall provide such injured employee with appropriate training and education for suitable gainful employment ...
The evidence is not in dispute as the claimant is the only one who testified. Upon injury, the claimant was referred to a vocational counselor by the carrier. The counselor directed the claimant to enroll in school and earn her GED. Further, the counselor told claimant to submit her receipts to the carrier and “saw no reason why Travelers would not reimburse” her.
Under the statute, I do not believe that the claimant had to seek any further approval. She did exactly what she was instructed to do by the carrier and she is now out $530.00. She had no reason to go to *57the deputy ahead of time, because she was following the carrier’s instructions.
I would reverse.